     Case 20-14451-nmc                       Doc 82           Entered 09/21/20 21:23:43                           Page 1 of 59




 0122345367183159   53 3533835383153
 !"3#$% 3&'3() 3*+ ,-.3/ 013,3234 35067893:; <=>3
 ?0@AB3CDEFG3HIJK LM3N OP3QR3STU3| } ~ ~       stuv 3wx3#yz{
                                                                33
 V WXYZ[\ X]^_X̀abcdX ÅÆÇÈÉÉÊÈÇËÌÍ



efghijklmnoplqrql
 ¡¢¡£¤¥¦                                                                              /0123
§¨3©54ª«¬­3®¯ 3°±3²¬³ ´µ¶·3̧ 3¹º»353¼½²2¾3¿3²35 5ÀÁ5ÂÃÄ¬23Å¸´Æ3Ç¬È3ÉÊ33Ë ÌÍ ÎÏÐÑ53Ò3ÍÏ´Ó´8ÔÍÕ3Ö¬8×3ØÙ53¨3Ú¬¼ÖÛ̧3
Ð7Ü83Ý 3Þ3̧73ß½à¬2áØ3â3²ßØãä3å53æçè¼é2êëìí3²5î3¸ï3 ð¬ñò¸3óô¸3õö¬÷´ø3²3È2ùõ²ú 537¹¸3û835 ã3ü5ýþ03153ó233È¬Ö5453
²5353ñ5·Ö563¿37 Ø3 7¬Ö5ÐØ839 3¿õ 3Ö0Ø¸3¸3ã735Ã¬²283Í 84̧53´3 5ØÍ3ã3¸3¼¸´3ã35333
 ¬ñ5!3"5373²á#3$²5%´¬Í¸È3&¬þØ3'()*3²53+,'-.3
45678793:$5%;Í<=>3¾´²¬3?83²3Øõµ¬@3ABÖCD3E²%Ñ53ù3¿ô283F¸G¸H5ÐI3J KL25M3ÍN Oá´îP3Q3¼¸GÂ5R5S3Ö 5T3´3Uõ OV 3¼3W¬3X53
L 55áYZ 53[\³3]3¼ô5%^Í¸_T3È²Ø3_²53ß¬2̧35̀3a583¬Í3̧ 3bc))d),)3e3fÖÍg8 5 h5i3j3¬k3¸ 3lm3noå´Øp3õ3¼ 47q3'*3rstquv3ww3xylz3'{ '|3
'}'~3²3c3

           333

         ¡¢£¤¥¦§¨©¨ª«¬§­®¯°±²³´µ¨¶·¸´¹º§»¼½¾¨¿®ÀÁ¬ÂÃÄÅÆ®ÅÇÈÉÊ¨Ë¼ÌÍÎÏÐÑ®ÒÓ¨ÔÕÖ×ØÙ²ÚÛÜÝÞßàáâãÐäåæçèéêëìäí´Å
        î¨´ïðñéò̈óôõö÷øùúû̈üîýéèþÑ01¨232ì4Â562789 ¨¬åÂ
        3§Ý9 !"#$%&'¨(¨)*Â¦+,-²./012345678®9:;<=3>¼?§@AýB¨¼CDEF²GÉHIJKÕLM5NOÊPQîRST¨UVRWX¨6YZ[\]^â
        _`abcdefghi jklmnopqrsthuv hwxyz{|}h~h î
        hh¡¢£¤¥¦h§ ¨h©ª«¬h­®s°̄±h²³´µ¶·ḩ¹hº »¼½h¾¿ÀÁÂÃÄÅÆÇÈÉÊË ÌÍ3
        Î`Ï bÐ ÑÒÓhÔ hÕÖ×ØÙÚÛÜÝhÞ ßhàs«áhâ{ãäåæçèhéêsëìãhíîïðñòóôõö÷øùúûü
        ýþ 012345h67 89 h h h h!"#$h%&'()*+,#@-./01
        2`3456d789h:h; <=>?@AhBCDÉEFGHÄIJKLMN
        Î`3OPQR¥ShßThUVVWXYhsZ h[\]^_àbcdhefhghijklmnopqrsYhtuvwðxy¼z{ÇÎ|}~
        2` Â¨ ch
        hhh5rhh 6hh¡h¢£¤¥¦?µVh§ ¨h©ª«6h¬ch­®h̄°±²³´hµ¶·¸¹º»h¼½¾¿ÀhÁÂ hUÃhÄÅÆhÇÈÉÊ·ËÌ·hÍ&ÎÏÐÑÒÓÔÕÖ×
        ØÙîÚ¬ÝÛÜÝ,ÞÝ¨ßàáFàâãäåæçèéê65ëìíîïðñ ñ òóôõññññññññññññññññö÷øùúûûüýþ01 
        23»ã345X67ÝPä8¨9ZN!å"#$%3&'é()*
        +,-./à5Ú´¨
                     ÎÏÐÑÒÐÑÎÑÎ                       BC
                                                      ÓÔÓÕÖ×ØÙÔÚÛÜÝÞßÔààà
                    0123334536 3                     DEFGHIJKL3MN3OPQRSTUV3WXYZ3[3\]^_3̀ab3cdefMg3

                                                         htij  kl3mnop3qrs3
                                                           uvwxyz{| y
                                                         }~ 3   
                                                          3 3¡¢£¤¥¦§¨©ª«3¬­3®¯°±3

789:;<=>Å-?@A                      ²2ð2¹³ 53´5µ´3¶·5²þ̧ 3¹3º»¬¼3½´37 5¾8¿ÃÀ¬Áþ3ÂÃ¸Ä3
                            Case 20-14451-nmc                                    Doc 82                 Entered 09/21/20 21:23:43                                          Page 2 of 59

 Fill in this information to identify the case:

 Debtor name            Las Vegas Monorail Company

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               20-14451-nmc
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $     196,828,023.40

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $     196,828,023.40


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      20,650,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        2,145,541.17


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        22,795,541.17




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                        Case 20-14451-nmc                            Doc 82   Entered 09/21/20 21:23:43            Page 3 of 59

 Fill in this information to identify the case:

 Debtor name         Las Vegas Monorail Company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-14451-nmc
                                                                                                                              Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                    12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest
 2.         Cash on hand                                                                                                                         $1,550.00


 2.         Cash on hand                                                                                                                         $4,796.54


 2.         Cash on hand                                                                                                                         $4,707.00


 2.         Cash on hand                                                                                                                             $800.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                         Last 4 digits of account
                                                                                                         number


            3.1.   Bank of Nevada; Operating Fund                                                                                           $1,206,425.39




            3.2.   Bank of Nevada; Debit Card Fund                                                                                               Unknown




            3.3.   Bank of Nevada; Payroll Fund                                                                                                  Unknown




            3.4.   Bank of Nevada; Collection Fund                                                                                               Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                          Case 20-14451-nmc                          Doc 82   Entered 09/21/20 21:23:43          Page 4 of 59

 Debtor            Las Vegas Monorail Company                                                Case number (If known) 20-14451-nmc
                   Name


                     Bank of Nevada; Reimbursement
            3.5.     Account                                                                                                            Unknown




            3.6.     Wells Fargo; Removal Fund                                                                                     $6,762,077.47




            3.7.     UMB Bank; Revenue Fund; 150601.1                                                                                   Unknown



                     UMB Bank; Construction Fund;
            3.8.     150601.2                                                                                                           Unknown



                     UMB Bank; Debt Service Interest Fund;
            3.9.     150601.3                                                                                                       $135,825.00



            3.10 UMB Bank; Debt Service Principal
            .    Fund; 150601.4                                                                                                         Unknown



            3.11 UMB Bank; Debt Service Reserve
            .    Fund; 150601.5                                                                                                    $1,704,725.00



            3.12 UMB Bank; Supplemental Reserve
            .    Fund; 150601.6                                                                                                         Unknown



            3.13 UMB Bank; Operating Reserve Fund;
            .    150601.7                                                                                                           $418,230.37



            3.14 UMB Bank; Capital Expenditure Fund;
            .    150601.8                                                                                                           $250,000.00



            3.15 UMB Bank; Cost of Issuance Fund
            .    150601.9                                                                                                             $72,872.31



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                  $10,562,009.08
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                          Case 20-14451-nmc                          Doc 82      Entered 09/21/20 21:23:43                 Page 5 of 59

 Debtor            Las Vegas Monorail Company                                                      Case number (If known) 20-14451-nmc
                   Name

            Description, including name of holder of deposit


            7.1.     Security deposit for Office Lease                                                                                       $38,035.38




            7.2.     Retainers for Bankruptcy Professionals                                                                                $687,262.50



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     OTN Systems - December 2020 / 2021 Prepayments                                                                            $6,300.00




            8.2.     Prepaid Expenses - Insurance                                                                                          $707,803.64




            8.3.     Prepaid Land Lease - Sahara Maintenance yard                                                                         $1,202,236.97




            8.4.     Billboard Purchase Option                                                                                             $125,000.00




 9.         Total of Part 2.                                                                                                          $2,766,638.49
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                10,401.31   -                                0.00 = ....                $10,401.31
                                              face amount                            doubtful or uncollectible accounts



            11a. 90 days old or less:                                 1,269.09   -                                0.00 = ....                  $1,269.09
                                              face amount                            doubtful or uncollectible accounts



            11a. 90 days old or less:                                  -158.00   -                                0.00 = ....                   $-158.00
                                              face amount                            doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                              $11,512.40
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                        Case 20-14451-nmc                            Doc 82      Entered 09/21/20 21:23:43            Page 6 of 59

 Debtor         Las Vegas Monorail Company                                                        Case number (If known) 20-14451-nmc
                Name



     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last            Net book value of     Valuation method used    Current value of
                                                      physical inventory          debtor's interest     for current value        debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           TVM Ticket Stock                                                                     $0.00                                        Unknown



 23.       Total of Part 5.                                                                                                                   $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                          Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 20-14451-nmc                            Doc 82   Entered 09/21/20 21:23:43           Page 7 of 59

 Debtor         Las Vegas Monorail Company                                                    Case number (If known) 20-14451-nmc
                Name

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Expansion In Progress (Phase II) (Amount
           currently shown herein is net book value. A
           market valution of this asset has not yet been
           determined).                                                                     $0.00                                       $309,414.17


           Expansion in Progress (West) (Amount
           currently shown herein is net book value. A
           market valution of this asset has not yet been
           determined).                                                                     $0.00                                    $10,136,477.63


           Capital Asset Replacement (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                        $32,217.00


           Monorail Guideway (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                   $133,482,042.00


           Property Right of Way (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                     $5,735,487.24


           Utility Relocation (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                     $8,211,805.00


           Monorail Trains (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                    $24,400,469.00


           Monorail Electronic System (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                                $0.00


           Traction Power Systems (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                                $0.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                        Case 20-14451-nmc                            Doc 82   Entered 09/21/20 21:23:43          Page 8 of 59

 Debtor         Las Vegas Monorail Company                                                   Case number (If known) 20-14451-nmc
                Name



           Communication Systems (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                             $0.00


           Platform Doors (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                             $0.00


           Guideway Elements (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                             $0.00


           Monorail TVMs / ETicket Kiosks (Amount
           currently shown herein is net book value. A
           market valution of this asset has not yet been
           determined).                                                                     $0.00                                             $0.36


           Monorail Faregate System (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                             $0.00


           Fare System-PCI Compliance 2010 (Amount
           currently shown herein is net book value. A
           market valution of this asset has not yet been
           determined).                                                                     $0.00                                             $0.03


           Faregate Integration (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                       $4,201.00


           LVMC Office Furn. Fixtures & Computers
           (Amount currently shown herein is net book
           value. A market valution of this asset has not
           yet been determined).                                                            $0.00                                   $121,684.76


           Other Depreciable Assets (incl automobiles)
           (Amount currently shown herein is net book
           value. A market valution of this asset has not
           yet been determined).                                                            $0.00                                   $213,252.07


           Workshop Equipment (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                             $0.00


           CCR Renovations (Amount currently shown
           herein is net book value. A market valution of
           this asset has not yet been determined).                                         $0.00                                     $88,202.50




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                        Case 20-14451-nmc                            Doc 82   Entered 09/21/20 21:23:43           Page 9 of 59

 Debtor         Las Vegas Monorail Company                                                    Case number (If known) 20-14451-nmc
                Name

           Spares (Amount currently shown herein is net
           book value. A market valution of this asset
           has not yet been determined).                                                    $0.00                                                $0.00


           Special Tools & Test Equipment (Amount
           currently shown herein is net book value. A
           market valution of this asset has not yet been
           determined).                                                                     $0.00                                                $0.00


           Leasehold Improvements (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                                $0.00


           Customer Service Office (Amount currently
           shown herein is net book value. A market
           valution of this asset has not yet been
           determined).                                                                     $0.00                                       $26,278.96




 51.       Total of Part 8.                                                                                                    $182,761,531.72
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82     Entered 09/21/20 21:23:43            Page 10 of 59

 Debtor         Las Vegas Monorail Company                                                   Case number (If known) 20-14451-nmc
                Name

           55.1.     MGM Grand Hotel
                     Easement:
                     Permanent
                     Operations Easement
                     (Exclusive and
                     permanent easement
                     in gross); APN's:
                     162-21-401-008;
                     162-21-401-009;
                     162-21-401-011;
                     162-21-401-013;
                     162-21-401-016;
                     162-21-401-022                                                         $0.00                                       Unknown


           55.2.     Bally's Easement:
                     Permanent
                     Operations Easement
                     (Exclusive and
                     permanent easement
                     in gross) APN's:
                     162-21-202-005;
                     162-21-202-009                                                         $0.00                                       Unknown


           55.3.     Battista Property
                     Easement:
                     Permanent
                     Operations Easement
                     (Exclusive and
                     permanent easement
                     in gross) APN's:
                     162-21-11-001;
                     162-16-410-050;
                     162-16-410-051                                                         $0.00                                       Unknown


           55.4.     Flamingo Hilton
                     Easement:
                     Permanent
                     Operations Easement
                     (Exclusive and
                     permanent easement
                     in gross) APN's:
                     162-16-401-033;
                     162-21-101-051                                                         $0.00                                       Unknown


           55.5.     Nevada Power
                     Easement:
                     Permanent easement
                     in gross. APN
                     162-21-101-003                                                         $0.00                                       Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82     Entered 09/21/20 21:23:43            Page 11 of 59

 Debtor         Las Vegas Monorail Company                                                   Case number (If known) 20-14451-nmc
                Name

           55.6.     Ramada Villas/
                     Ramada Towers:
                     Permanent
                     Operations Easement
                     (Exclusive and
                     permanent easement
                     in gross) APN's:
                     162-16-410-001;
                     162-16-410-052;
                     162-16-410-053;
                     162-16-410-054;
                     162-16-410-055                                                         $0.00                                       Unknown


           55.7.     Imperial Palace/
                     Harrah's Connection
                     Easement,
                     (Non-exclusive and
                     permanent
                     easements
                     appurtenant to
                     monorail Station):
                     APN's 162-16-401-001
                     (Imperial Palace);
                     162-16-01-007
                     (Imperial Palace);
                     162-16-301-008
                     (Harrah's)                                                             $0.00                                       Unknown


           55.8.     Harrah's Easement:
                     Permanent
                     Operations Easement
                     (Non-exclusive and
                     permanent easement
                     in gross) APN:
                     162-301-008                                                            $0.00                                       Unknown


           55.9.
                     Sahara Easements                                                       $0.00                                       Unknown


           55.10
           .     Madison Tower
                     Easements                                                              $0.00                                       Unknown


           55.11
           .     Las Vegas Hilton
                     Easements                                                              $0.00                                       Unknown


           55.12
           .
                     LVCVA Easements                                                        $0.00                                       Unknown


           55.13 Chamber of
           .     Commerce
                     Easements                                                              $0.00                                       Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82     Entered 09/21/20 21:23:43              Page 12 of 59

 Debtor         Las Vegas Monorail Company                                                    Case number (If known) 20-14451-nmc
                Name


 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Domain Name: lasvegasmonorail.org                                               $0.00                                          Unknown


            Domain Name: lvmonorail.com                                                     $0.00                                          Unknown


            Domain Name: lvmonorail.net                                                     $0.00                                          Unknown


            Domain Name: lvmonorail.org                                                     $0.00                                          Unknown


            Domain Name: vegasmonorail.org                                                  $0.00                                          Unknown


            Domain Name: lasvegas-monorail.com                                              $0.00                                          Unknown


            Domain Name: lasvegasmonorail.us                                                $0.00                                          Unknown


            Domain Name: lasvegasmonorailsucks.net                                          $0.00                                          Unknown


            Domain Name: lasvegasmonorailsucks.org                                          $0.00                                          Unknown


            Domain Name: lasvegasmonorail.com                                               $0.00                                          Unknown


            Domain Name: las-vegas-monorail.com                                             $0.00                                          Unknown



 62.        Licenses, franchises, and royalties
            Monorail Franchise Agreement with Clark
            County                                                                          $0.00                                          Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82     Entered 09/21/20 21:23:43            Page 13 of 59

 Debtor         Las Vegas Monorail Company                                                   Case number (If known) 20-14451-nmc
                Name



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Judgment in Case No. A-18-782002-B in the Eighth
            Judicial District Court (on appeal)                                                                                      $166,331.71
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            2 bomb detecting dogs                                                                                                       Unknown


            Curtis L. Myles
            Due to Debtor for payment of premiums.                                                                                   $200,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82     Entered 09/21/20 21:23:43            Page 14 of 59

 Debtor         Las Vegas Monorail Company                                                   Case number (If known) 20-14451-nmc
                Name



           Barrick Neill
           Due to Debtor for payment of premiums.                                                                                     $90,000.00


           Peter McCann
           Due to Debtor for payment of premiums.                                                                                   $120,000.00


           Ingrid Reisman
           Due to Debtor for payment of premiums.                                                                                   $120,000.00


           Simeon Salzman
           Due to Debtor for payment of premiums.                                                                                     $30,000.00




 78.       Total of Part 11.                                                                                                       $726,331.71
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                         Case 20-14451-nmc                             Doc 82             Entered 09/21/20 21:23:43                           Page 15 of 59

 Debtor          Las Vegas Monorail Company                                                                          Case number (If known) 20-14451-nmc
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $10,562,009.08

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $2,766,638.49

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $11,512.40

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                              $182,761,531.72

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $726,331.71

 91. Total. Add lines 80 through 90 for each column                                                     $196,828,023.40              + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $196,828,023.40




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                          Case 20-14451-nmc                      Doc 82           Entered 09/21/20 21:23:43                 Page 16 of 59

 Fill in this information to identify the case:

 Debtor name          Las Vegas Monorail Company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)              20-14451-nmc
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Preston Hollow Capital,
 2.1                                                                                                                  $20,500,000.00                          $0.00
        LLC                                           Describe debtor's property that is subject to a lien
        Creditor's Name
        Attn: General Counsel /
        Director of Oper
        1717 Main Street, Suite
        3900
        Dallas, TX 75201
        Creditor's mailing address                    Describe the lien
                                                      1st Tier Bondholder
        jdinan@phcllc.com;                            Is the creditor an insider or related party?
        rstephens@phcllc.com                           No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        October 15, 2019                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        U.S. Small Business
 2.2                                                                                                                      $150,000.00                         $0.00
        Administration                                Describe debtor's property that is subject to a lien
        Creditor's Name
        Office of Disaster
        Assistance
        14925 Kingsport Rd.
        Fort Worth, TX 76155
        Creditor's mailing address                    Describe the lien
                                                      SBA Loan; EIDL Program
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82           Entered 09/21/20 21:23:43                     Page 17 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)       20-14451-nmc
              Name

       Last 4 digits of account number
       7910
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $20,650,000.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 20-14451-nmc                             Doc 82          Entered 09/21/20 21:23:43                  Page 18 of 59

 Fill in this information to identify the case:

 Debtor name         Las Vegas Monorail Company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)          20-14451-nmc
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           ADP                                                       Check all that apply.
           PO BOX 31001-1874                                          Contingent
           Pasadena, CA 91110-1874                                    Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (5)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           Unknown
           Internal Revenue Service                                  Check all that apply.
           PO Box 7346                                                Contingent
           Philadelphia, PA 19101                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   50329                                 Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 19 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $780.00
          AAA Fire Protection Corporatio                                      Contingent
          PO Box 43334                                                        Unliquidated
          Las Vegas, NV 89116                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $926.00
          Abbott's Custom Printing                                            Contingent
          411 Mark Leany Drive                                                Unliquidated
          Henderson, NV 89011                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,985.19
          ABM Building Services                                               Contingent
          P.O. Box 52609                                                      Unliquidated
          Los Angeles, CA 90074                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Accordia Life and Annuity Company                                   Contingent
          P.O. Box 71223                                                      Unliquidated
          Charlotte, NC 28272-1223                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,462.08
          AFCO                                                                Contingent
          P.O. Box 360572                                                     Unliquidated
          Pittsburgh, PA 15250-6572                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $652.50
          Ahern Rentals                                                       Contingent
          PO Box 271390                                                       Unliquidated
          Las Vegas, NV 89127-1390                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,368.50
          Airgas USA, LLC                                                     Contingent
          PO Box 102289                                                       Unliquidated
          Pasadena, CA 91189                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 20 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,200.00
          Alarmco                                                             Contingent
          2007 Las Vegas Blvd So.                                             Unliquidated
          Las Vegas, NV 89104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,137.35
          Alliance F&M                                                        Contingent
          1721 Ives Avenue                                                    Unliquidated
          Oxnard, CA 93033                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $140.94
          Allied Electronics                                                  Contingent
          P.O. Box 2325                                                       Unliquidated
          Fort Worth, TX 76113-2325                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $270.00
          Allied Refrigeration Inc.                                           Contingent
          P.O. Box 2411                                                       Unliquidated
          Long Beach, CA 90801                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,256.12
          Altec Industries, Inc                                               Contingent
          PO Box 11407                                                        Unliquidated
          Birmingham, AL 35246-0414                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $364,572.78
          AMERICAN EXPRESS                                                    Contingent
          BOX 0001                                                            Unliquidated
          Los Angeles, CA 90096-8000                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,650.00
          Arcpoint                                                            Contingent
          3365 East Flamingo Road                                             Unliquidated
          Suite 4                                                             Disputed
          Las Vegas, NV 89121
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 21 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $47,623.36
          Armstrong Teasdale LLP                                              Contingent
          3770 Howard Hughes Pkwy, Suite 200                                  Unliquidated
          Las Vegas, NV 89169                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $180.34
          Assured Document Management                                         Contingent
          8050 S. Arviille Street                                             Unliquidated
          Suite 105                                                           Disputed
          Las Vegas, NV 89139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $936.94
          Austin Hardware & Supply, Inc                                       Contingent
          Dept CH 19373                                                       Unliquidated
          Palatine, IL 60055-9373                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,904.20
          Automatic Systems America, Inc                                      Contingent
          4005 Boul. Matte, Local D                                           Unliquidated
          Brossard, QC J4Y 2P4                                                Disputed
          Quebec,
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,533.00
          Balfour Beatty Rail                                                 Contingent
          600 Galleria Parkway, Suite 15                                      Unliquidated
          Atlanta, GA 30339                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,510.54
          Bank of Nevada                                                      Contingent
          PO Box 98809                                                        Unliquidated
          Las Vegas, NV 89193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Barrick J. Neill                                                    Contingent
          8442 Canyon Sun Court                                               Unliquidated
          Las Vegas, NV 89166                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deferred compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 22 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $26.51
          Bearcom                                                             Contingent
          PO BOX 670354                                                       Unliquidated
          Dallas, TX 75267-0354                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $89,900.32
          BPGraphics, Inc.                                                    Contingent
          3940 W Montecito Avenue                                             Unliquidated
          Phoenix, AZ 85019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,994.32
          Brink's, Incorporated                                               Contingent
          7373 Solutions Center                                               Unliquidated
          Chicago, IL 60677-7003                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,075.00
          Brush Industries, Inc                                               Contingent
          PO Box 638                                                          Unliquidated
          Sunbury, PA 17801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,057.50
          CA Group, Inc.                                                      Contingent
          2785 S. Rainbow Blvd                                                Unliquidated
          Las Vegas, NV 89146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $211,664.00
          Canada Alloy Castings                                               Contingent
          Inossman North America Corp.                                        Unliquidated
          529 Manitou Dr.                                                     Disputed
          Kitchener Ontario N2C 1S2
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          Candid Communications LLC                                           Contingent
          4071 Wild Eagle Circle                                              Unliquidated
          Las Vegas, NV 89129                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 23 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,635.00
          Candid Litho Printing Ltd.                                          Contingent
          Candid Worldwide LLC.                                               Unliquidated
          210 Route 109                                                       Disputed
          Farmingdale, NY 11735
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $19.00
          Carol Cencer                                                        Contingent
          P.O. Box 1361                                                       Unliquidated
          Overton, NV 89040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,668.24
          Cashman Equipment                                                   Contingent
          PO Box 843397                                                       Unliquidated
          Los Angeles, CA 90084-3397                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $805.71
          Centurylink                                                         Contingent
          PO Box 52187                                                        Unliquidated
          Phoenix, AZ 85072-2187                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,046.32
          Cintas                                                              Contingent
          P.O BOX 29059                                                       Unliquidated
          Phoenix, AZ 85038                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,752.45
          Cintas                                                              Contingent
          P.O BOX 29059                                                       Unliquidated
          Phoenix, AZ 85038                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,309.00
          Clark County Dept of Business                                       Contingent
          500 S Grand Central Pkwy                                            Unliquidated
          P.O. Box 551810                                                     Disputed
          Las Vegas, NV 89155-1810
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 24 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $220.00
          College of Southern Nevada                                          Contingent
          Cashier's Office                                                    Unliquidated
          6375 W. Charleston Blvd WCM101                                      Disputed
          Las Vegas, NV 89146
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $538.00
          Commercial Lighting & Supply, Inc.                                  Contingent
          726 Dean Martin Drive 900                                           Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,763.87
          Controlled Motion Solutions                                         Contingent
          911 N. Poinsettia Street                                            Unliquidated
          Santa Ana, CA 92701                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $407.75
          Cox Communications                                                  Contingent
          PO BOX 53262                                                        Unliquidated
          Phoenix, AZ 85072-3262                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,145.88
          Crawford Door Sales of Nevada Limited                               Contingent
          6225 S. Valley View Blvd #D                                         Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $107.82
          Culligan Water of Las Vegas                                         Contingent
          4513 N Lamb Blvd, Ste 92                                            Unliquidated
          Las Vegas, NV 89115                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $50,000.00
          Curtis L. Myles, III                                                Contingent
          11278 Winter Cottage Place                                          Unliquidated
          Las Vegas, NV 89135                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deferred compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 25 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $566.90
          Dell Fastener Corporation                                           Contingent
          1901 Mayview Road                                                   Unliquidated
          Uint 8                                                              Disputed
          Bridgeville, PA 15017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,168.49
          Desert Fire Protection, L.P                                         Contingent
          5040 Sobb Avenue                                                    Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $30.93
          Directv                                                             Contingent
          P O BOX 5006                                                        Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $27,687.92
          DLP Services, LLC                                                   Contingent
          5113 Alpine Place                                                   Unliquidated
          Las Vegas, NV 89107                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,300.00
          Dolphin Machine, Inc                                                Contingent
          2939 Brookspark Dr.                                                 Unliquidated
          North Las Vegas, NV 89030                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,078.44
          Dratter Electric Motors                                             Contingent
          2681 Industrial Rd                                                  Unliquidated
          Las Vegas, NV 89109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,788.00
          Emcor Services Nevada                                               Contingent
          2 Cromwell                                                          Unliquidated
          Irvine, CA 92618                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 26 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,200.00
          Enzi's All American Cleaning                                        Contingent
          6420 W. Spring Mountain Rd                                          Unliquidated
          Las Vegas, NV 89146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $253.11
          Fed Ex Freight                                                      Contingent
          Dept LA Po Box 21415                                                Unliquidated
          Pasadena, CA 91185-1415                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,592.32
          First Insurance Funding                                             Contingent
          P.O. Box 7000                                                       Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,012.90
          Flight Centre Travel Group                                          Contingent
          275 Grey Street                                                     Unliquidated
          South Brisbane QLD 4101                                             Disputed
          Austrailia
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,375.00
          Fluoro-Plastics                                                     Contingent
          3601 G Street                                                       Unliquidated
          Philadelphia, PA 19134-1320                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,077.00
          Gallagher Bassett Services, In                                      Contingent
          15763 Collections Center Dr                                         Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,052.90
          Gateway Fire & Security, LLC                                        Contingent
          998 Leadville Meadows Dr.                                           Unliquidated
          Henderson, NV 89052                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 27 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $150,697.26
          Gensler of Nevada                                                   Contingent
          3883 Howard Hughes Parkway                                          Unliquidated
          Suite 650                                                           Disputed
          Las Vegas, NV 89169
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,199.90
          Gilbert Precision Machine, Inc                                      Contingent
          2685 Sammy Davis Jr. Dr.                                            Unliquidated
          Las Vegas, NV 89109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,347.25
          Google, Inc.                                                        Contingent
          Dept. 33654                                                         Unliquidated
          P.O. Box 39000                                                      Disputed
          San Francisco, CA 94139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,220.74
          Grainger                                                            Contingent
          2401 Western Ave                                                    Unliquidated
          Las Vegas, NV 89102                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $134.64
          Green Electrical Supply, LLC                                        Contingent
          2935 Waterview Dr                                                   Unliquidated
          Rochester, MI 48309                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,078.71
          Hall Jaffe & Clayton, LLP                                           Contingent
          7425 Peak Drive                                                     Unliquidated
          Las Vegas, NV 89128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,280.00
          Hamilton Blake, LLC                                                 Contingent
          4325 W. Patrick Lane                                                Unliquidated
          Suite 105                                                           Disputed
          Las Vegas, NV 89118
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 28 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,838.17
          Health Plan of Nevada                                               Contingent
          2716-4 N Tenaya Way                                                 Unliquidated
          Las Vegas, NV 89128                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $777.86
          Hercules SLR                                                        Contingent
          520 Windmill Road                                                   Unliquidated
          Dartmouth NS                                                        Disputed
          B3B 1B3
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $341.52
          Horton Automatics                                                   Contingent
          PO Box 676576                                                       Unliquidated
          Dallas, TX 75267-6576                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,408.00
          Hubner Manufacturing Corp.                                          Contingent
          450 Wando Park Blvd                                                 Unliquidated
          Mount Pleasant, SC 29464                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Ingrid Reisman                                                      Contingent
          10593 Garden Light Drive                                            Unliquidated
          Las Vegas, NV 89169                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deferred compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $391.50
          Innova Technologies                                                 Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $695.50
          JFW Industries, Inc.                                                Contingent
          5134 Commerce Square Drive                                          Unliquidated
          Indianapolis, IN 46237                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 29 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,172.23
          John S. James Co.                                                   Contingent
          P.O Box 2166                                                        Unliquidated
          Savannah, GA 31402                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $500.00
          Jordan Newsom                                                       Contingent
          15241 Delaware Street                                               Unliquidated
          Broomfield, CO 80023                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,718.50
          Kaempfer Crowell                                                    Contingent
          1980 Festival Plaza Dr #650                                         Unliquidated
          Las Vegas, NV 89135                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,159.44
          Kiesub Electronics                                                  Contingent
          3185 S. Highland Dr                                                 Unliquidated
          Las Vegas, NV 89109                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $59,143.17
          Knorr Brake Company                                                 Contingent
          1 Arthur Peck Drive                                                 Unliquidated
          Westminster, MD 21157                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,376.00
          Las Vegas Color Graphics, Inc.                                      Contingent
          4265 W SUNSET RD                                                    Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $110.00
          Laz Parking, Nevada LLC                                             Contingent
          P.O. Box 847370                                                     Unliquidated
          Los Angeles, CA 90084                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 30 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,450.00
          Levy Online                                                         Contingent
          5905 S Decatur Blvd #1                                              Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,623.45
          Masters of Barricades, LLC,                                         Contingent
          3624 Goldfield Street                                               Unliquidated
          North Las Vegas, NV 89032                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $178.65
          McMaster-Carr                                                       Contingent
          PO Box 7690                                                         Unliquidated
          Chicago, IL 60680-7690                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $74,338.60
          Mersen                                                              Contingent
          225 Harwood Boulevard                                               Unliquidated
          Vaudreuil-Dorion Quebec                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,963.00
          Micar Fabrication                                                   Contingent
          5166 S. Arville Street                                              Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $201.60
          Michael Fernandez                                                   Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,653.20
          Michelin North America, Inc                                         Contingent
          12398 Collections Center Dr                                         Unliquidated
          Chicago, IL 60693-0398                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 31 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,910.06
          Microsoft Online Inc.                                               Contingent
          P.O. Box 847543                                                     Unliquidated
          Dallas, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,140.00
          Millennium Digital Technologies, LLC                                Contingent
          655 West 13 Mile Road                                               Unliquidated
          Madison Heights, MI 48071                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,373.85
          Motion Industries                                                   Contingent
          Box 504606                                                          Unliquidated
          Saint Louis, MO 63150                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $28.00
          Motors & More                                                       Contingent
          2950 S. Highland Dr                                                 Unliquidated
          Ste. A                                                              Disputed
          Las Vegas, NV 89109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $68.24
          MSC Industrial Supply Co.                                           Contingent
          PO Box 953635                                                       Unliquidated
          Saint Louis, MO 63195                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,475.91
          MTM Power                                                           Contingent
          Messtechnik Mellen Back GmbH                                        Unliquidated
          Zirkel 3                                                            Disputed
          D-98746 Mellenback
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $99.96
          Myers Tire Supply                                                   Contingent
          PO Box 100169                                                       Unliquidated
          Pasadena, CA 91189-0169                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 32 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $900.00
          Nevada International Trade Co., FTZ                                 Contingent
          6650 S. Spencer St. Suite 110                                       Unliquidated
          Las Vegas, NV 89119                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $344.15
          Nevada Tactical                                                     Contingent
          3776 E. Flamingo Road                                               Unliquidated
          Las Vegas, NV 89121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,547.00
          New Pig                                                             Contingent
          One Pork Ave                                                        Unliquidated
          Tipton, PA 16684-0304                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $81.09
          Newark Element14                                                    Contingent
          33190 Collection Center Drive                                       Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $132,964.71
          NV Energy
          Attn: Land Development                                              Contingent
          6226 W. Sahara Ave.                                                 Unliquidated
          Mailstop 9                                                          Disputed
          Las Vegas, NV 89151
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $460.00
          Omega Engineering, Inc                                              Contingent
          26904 Network Place                                                 Unliquidated
          Chicago, IL 60673-1269                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,850.00
          Panel Components & Systems                                          Contingent
          149 Main Street                                                     Unliquidated
          Stanhope, NJ 07874                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 33 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $244.30
          PEP BOYS                                                            Contingent
          PO Box 8500-50445                                                   Unliquidated
          Philadelphia, PA 19178-0445                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Peter McCann                                                        Contingent
          3432 Iberia Street                                                  Unliquidated
          Las Vegas, NV 89146                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deferred compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,000.00
          Pharris Media, Inc.                                                 Contingent
          200 S. Wilcox Street                                                Unliquidated
          Suite 201                                                           Disputed
          Castle Rock, CO 80104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,498.04
          PowerTech Converter GMBH                                            Contingent
          GmbH                                                                Unliquidated
          Am Borsigturm 100                                                   Disputed
          13507, Berlin Germany
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $59,539.41
          PowerTech Converts Corp                                             Contingent
          300 International Drive North                                       Unliquidated
          Suite #2                                                            Disputed
          Budd Lake, NJ 07828
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $44,490.80
          Projetech, Inc.                                                     Contingent
          3815 Harrison Avenue                                                Unliquidated
          Cincinnati, OH 45211                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $400.00
          QUEST DIAGNOSTICS                                                   Contingent
          PO BOX 740709                                                       Unliquidated
          Atlanta, GA 30374-0709                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 34 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $693.34
          Quill.com                                                           Contingent
          P.O. Box 37600                                                      Unliquidated
          Philadelphia, PA 19101-0600                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $775.55
          Rebel Oil Co., Inc                                                  Contingent
          2200 S. Highland Dr                                                 Unliquidated
          Las Vegas, NV 89102                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,225.55
          Republic Services #620                                              Contingent
          PO Box 78829                                                        Unliquidated
          Phoenix, AZ 85062-8829                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,321.67
          River City Petroleum                                                Contingent
          3775 N Freeway, Suite 101                                           Unliquidated
          Sacramento, CA 95834                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,320.13
          Rogelberg Getriebe                                                  Contingent
          Am Rogelberg 10                                                     Unliquidated
          D-49716 Meppen                                                      Disputed
          Meppen, Germany
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $132.18
          RollCall                                                            Contingent
          PO BOX 744313                                                       Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,600.00
          Rubin Brown LLP                                                     Contingent
          P.O. Box 790379                                                     Unliquidated
          Saint Louis, MO 63179                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 35 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $776.00
          Safe Electronics                                                    Contingent
          2441 Western Ave                                                    Unliquidated
          Las Vegas, NV 89102-4815                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,882.74
          Safety Kleen Systems, Inc                                           Contingent
          PO Box 7170                                                         Unliquidated
          Pasadena, CA 91109-7170                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $956.00
          Saft America, Inc                                                   Contingent
          PO Box 734150                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,293.60
          Scheidt & Bachmann, USA Inc.                                        Contingent
          1001 Pawtucket Blvd #270                                            Unliquidated
          Lowell, MA 01854                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,789.80
          Screaming Images                                                    Contingent
          6975 S. Decatur Blvd.                                               Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $140,000.00
          Security Life of Denver Insura                                      Contingent
          8408 Innovation Way                                                 Unliquidated
          Chicago, IL 60682                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,830.29
          Selectron Systems AG                                                Contingent
          Bernstrasse 70                                                      Unliquidated
          CH-3250 Lyss                                                        Disputed
          Lyss, Switzerland
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 36 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $30,000.00
          Simeon Salzman                                                      Contingent
          12241 Nasino Ave.                                                   Unliquidated
          Las Vegas, NV 89138                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deferred compensation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,164.25
          Sky High Marketing                                                  Contingent
          259 W Broadway                                                      Unliquidated
          Waukesha, WI 53186                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,045.90
          Sojern Inc.                                                         Contingent
          18135 Burke St. 3rd Floor                                           Unliquidated
          Elkhorn, NE 68022                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,948.12
          Southwest Gas Corporation                                           Contingent
          P O BOX 98890                                                       Unliquidated
          Las Vegas, NV 89150-0101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,047.35
          SpaceCraft Components Corp.                                         Contingent
          3040 Clayton St.                                                    Unliquidated
          North Las Vegas, NV 89032                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $380.00
          Stage 8 Fasteners, Inc.                                             Contingent
          4318 Redwood Hwy, Suite 200                                         Unliquidated
          San Rafael, CA 94903                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,310.00
          Stanley Consultants, Inc.                                           Contingent
          225 Iowa Avenue                                                     Unliquidated
          Muscatine, IA 52761                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 37 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350.00
          Sudden Impact Pest Control                                          Contingent
          P.O. Box 29125                                                      Unliquidated
          Las Vegas, NV 89126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $42,874.50
          Sullivan Commercial Painting, Inc.                                  Contingent
          1089 Commonwealth Avenue                                            Unliquidated
          Suite 196                                                           Disputed
          Boston, MA 02215
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $173.95
          T-Mobile                                                            Contingent
          P O BOX 790047                                                      Unliquidated
          Saint Louis, MO 63179                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,303.62
          Team One Repair, Inc.                                               Contingent
          2705 Crestridge Court                                               Unliquidated
          Suwanee, GA 30024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $443.49
          Total Source Officeworks                                            Contingent
          625 W.Katella Ave.                                                  Unliquidated
          Suite 34                                                            Disputed
          Orange, CA 92867
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,687.50
          TPC Wire and Cable Corp                                             Contingent
          8387 Solutions Center                                               Unliquidated
          Chicago, IL 60677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Trigger Creative Services LLC                                       Contingent
          Attn: Tristan Diehl, Owner                                          Unliquidated
          1545 Porterfield Lane                                               Disputed
          Las Vegas, NV 89183
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 38 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,306.93
          Uline, Inc.                                                         Contingent
          P.O. Box 88741                                                      Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $125.40
          Verizon Connect NWF, Inc.                                           Contingent
          PO Box 975544                                                       Unliquidated
          Dallas, TX 75397                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,280.41
          Verizon Wireless                                                    Contingent
          Legal & External Affairs Dept.                                      Unliquidated
          One Verizon Way, VC52S401                                           Disputed
          Basking Ridge, NJ 07920-1097
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          WaterTech, Inc.                                                     Contingent
          2536 Kimberly Road                                                  Unliquidated
          Twin Falls, ID 83301                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,824.64
          Waxie Sanitary Supply                                               Contingent
          PO Box 748802                                                       Unliquidated
          Los Angeles, CA 90074-8802                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,792.00
          Wesco Aircraft Hardware Corp                                        Contingent
          P.O. Box 734341                                                     Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,509.27
          Xerox Financial Services LLC                                        Contingent
          45 Glover Avenue                                                    Unliquidated
          Norwalk, CT 06856                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                        Case 20-14451-nmc                        Doc 82       Entered 09/21/20 21:23:43                             Page 39 of 59

 Debtor       Las Vegas Monorail Company                                                              Case number (if known)            20-14451-nmc
              Name

 3.141     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,084.14
           XPO Global Forwarding, Inc.                                        Contingent
           27839 Network Place                                                Unliquidated
           Chicago, IL 60673-1278                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,218.00
           XPO Logistics Freight, Inc.                                        Contingent
           29559 Network Place                                                Unliquidated
           Chicago, IL 60673                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    2,145,541.17

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        2,145,541.17




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 22 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82      Entered 09/21/20 21:23:43               Page 40 of 59

 Fill in this information to identify the case:

 Debtor name         Las Vegas Monorail Company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-14451-nmc
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Payroll Services
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           ADP Inc.
                                                                                     504 Clinton Center Dr.
              List the contract number of any                                        Sutie 4400
                    government contract                                               GA 30956


 2.2.         State what the contract or                  Insurance Policy -
              lease is for and the nature of              Property
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        AIG
                    government contract


 2.3.         State what the contract or                  Cell Tower Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining

              List the contract number of any                                        AT&T
                    government contract


 2.4.         State what the contract or                  Employment
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining
                                                                                     Barrick J. Neill
              List the contract number of any                                        8442 Canyon Sun Court
                    government contract                                              Las Vegas, NV 89166




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43             Page 41 of 59
 Debtor 1 Las Vegas Monorail Company                                                              Case number (if known)   20-14451-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Insurance Policy -
             lease is for and the nature of               Workers Compensation
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Berkshire Hathaway
                   government contract


 2.6.        State what the contract or                   Corporate Office Lease
             lease is for and the nature of               3770 Howard Hughes
             the debtor's interest                        Parkway, Suite 295, Las
                                                          Vegas, NV 89169
                  State the term remaining                                               BRE/HC Las Vegas Property Holdings L.L.C
                                                                                         3800 Howard Hughes Parkway
             List the contract number of any                                             Suite 150
                   government contract                                                   Las Vegas, NV 89169


 2.7.        State what the contract or                   Centurylink Total
             lease is for and the nature of               Advantage Express
             the debtor's interest                        Agreement

                  State the term remaining

             List the contract number of any                                             Centurylink
                   government contract


 2.8.        State what the contract or                   Insurance Policy -
             lease is for and the nature of               Comprehensive Crime
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Chubb
                   government contract


 2.9.        State what the contract or                   Franchise Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                         Clark County, Nevada
                  State the term remaining                                               Director of Administrative Services
                                                                                         500 S. Grand Central Pkwy.,
             List the contract number of any                                             P.O. Box 551712
                   government contract                                                   Las Vegas, NV 89155-1712


 2.10.       State what the contract or                   Insurance Policy -
             lease is for and the nature of               Cyber
             the debtor's interest

                  State the term remaining
                                                                                         Corvus
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43            Page 42 of 59
 Debtor 1 Las Vegas Monorail Company                                                             Case number (if known)   20-14451-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.11.       State what the contract or                   Commerical Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Cox Communications
                   government contract


 2.12.       State what the contract or                   Employment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                         Curtis L. Myles, III
             List the contract number of any                                             11278 Winter Cottage Place
                   government contract                                                   Las Vegas, NV 89135


 2.13.       State what the contract or                   Fire and Life Safety
             lease is for and the nature of               System
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Gateway Fire & Security, LLC
                   government contract


 2.14.       State what the contract or                   Employment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                         Ingrid Reisman
             List the contract number of any                                             10593 Garden Light Drive
                   government contract                                                   Las Vegas, NV 89169


 2.15.       State what the contract or                   KONE Care
             lease is for and the nature of               Maintenance
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                         KONE Inc.
             List the contract number of any                                             1660 Helm Dr.
                   government contract                                                   Las Vegas, NV 89119


 2.16.       State what the contract or                   Insurance Policy -
             lease is for and the nature of               Terrorism
             the debtor's interest                                                       Lloyds of London

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43            Page 43 of 59
 Debtor 1 Las Vegas Monorail Company                                                             Case number (if known)   20-14451-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Insurance Policy -
             lease is for and the nature of               Commercial General
             the debtor's interest                        Liability

                  State the term remaining

             List the contract number of any                                             Lloyds of London
                   government contract


 2.18.       State what the contract or                   Hand-Held Radio
             lease is for and the nature of               Service
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Motorola
                   government contract


 2.19.       State what the contract or                   Insruance Policy -
             lease is for and the nature of               Comprehensive Crime
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Penn-Star
                   government contract


 2.20.       State what the contract or                   Employment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                         Peter McCann
             List the contract number of any                                             3432 Iberia Street
                   government contract                                                   Las Vegas, NV 89146


 2.21.       State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                               Pharris Media, Inc.
                                                                                         200 South Wilcox Street
             List the contract number of any                                             Suite 201
                   government contract                                                   Castle Rock, CO 80104




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43            Page 44 of 59
 Debtor 1 Las Vegas Monorail Company                                                             Case number (if known)   20-14451-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.22.       State what the contract or                   Insruance Policy -
             lease is for and the nature of               Security Services GL
             the debtor's interest                        Package

                  State the term remaining

             List the contract number of any                                             Philadelphia
                   government contract


 2.23.       State what the contract or                   Insurance Policy -
             lease is for and the nature of               Commercial Auto
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Philadelphia
                   government contract


 2.24.       State what the contract or                   Insurance Policy -
             lease is for and the nature of               Security Services
             the debtor's interest                        Umbrella

                  State the term remaining

             List the contract number of any                                             Philadelphia
                   government contract


 2.25.       State what the contract or                   Maximo Software
             lease is for and the nature of               License
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Projetech
                   government contract


 2.26.       State what the contract or                   Development
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Robert Manzo
                   government contract


 2.27.       State what the contract or                   Employment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                               Simeon Salzman
                                                                                         12241 Nasino Ave.
             List the contract number of any                                             Las Vegas, NV 89138
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43             Page 45 of 59
 Debtor 1 Las Vegas Monorail Company                                                              Case number (if known)   20-14451-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.28.       State what the contract or                   Maintenance Support
             lease is for and the nature of               Services
             the debtor's interest

                  State the term remaining

             List the contract number of any                                             Thales
                   government contract


 2.29.       State what the contract or                   Verizon Wireless Major
             lease is for and the nature of               Account Agreement
             the debtor's interest

                  State the term remaining                                               Verizon Wireless
                                                                                         Legal & External Affairs Dept.
             List the contract number of any                                             One Verizon Way, VC52S401
                   government contract                                                   Basking Ridge, NJ 07920-1097


 2.30.       State what the contract or                   Lease for OMSF
             lease is for and the nature of               Location Operations,
             the debtor's interest                        Maintenance and
                                                          Storage Facility
                                                          2575 Joe W. Brown
                                                          Drive, Las Vegas,
                                                          Nevada 89109 (APN
                                                          162-10-101-005)
                  State the term remaining

             List the contract number of any                                             World Buddhism Association Headquarters
                   government contract


 2.31.       State what the contract or                   Cost Per Copy
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                         Xerox Financial Services LLC
             List the contract number of any                                             45 Glover Avenue
                   government contract                                                   Norwalk, CT 06856


 2.32.       State what the contract or                   Cost Per Impression
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                         Xerox Financial Services LLC
             List the contract number of any                                             45 Glover Avenue
                   government contract                                                   Norwalk, CT 06856


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43            Page 46 of 59
 Debtor 1 Las Vegas Monorail Company                                                             Case number (if known)   20-14451-nmc
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.33.       State what the contract or                   Insurance Policy -
             lease is for and the nature of               Director & Officer
             the debtor's interest                        (EPLI)

                  State the term remaining

             List the contract number of any                                             XL Specialty
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82      Entered 09/21/20 21:23:43          Page 47 of 59

 Fill in this information to identify the case:

 Debtor name         Las Vegas Monorail Company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-14451-nmc
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State       Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State       Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State       Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State       Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 48 of 59




 Fill in this information to identify the case:

 Debtor name         Las Vegas Monorail Company

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         20-14451-nmc
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $5,962,760.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $22,371,532.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                            $21,229,483.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                        Page 49 of 59
 Debtor       Las Vegas Monorail Company                                                                Case number (if known) 20-14451-nmc



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Ballard Rawson, Chartered                                   6/16/2020,                      $115,169.12            Secured debt
                                                                           8/20/2020,                                             Unsecured loan repayments
                                                                           9/3/2020                                               Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    David Garza, Jr. v. LVMC                                                                                                Pending
                                                                                                                                       On appeal
                                                                                                                                       Concluded

       7.2.    Sweney v. Las Vegas                              Personal Injury            Eighth Judicial District                       Pending
               Monorail Company                                                            Court                                       On appeal
               A-20-808846-C                                                               Regional Justice Center
                                                                                                                                       Concluded
                                                                                           200 Lewis Avenue
                                                                                           Las Vegas, NV 89101

       7.3.    Wold Buddhism Association                        Declaratory                Nevada Supreme Court                        Pending
               Headquarters v. LVMC                             Judgment                   408 East Clark Avenue                          On appeal
               80858/81069                                                                 Las Vegas, NV 89101
                                                                                                                                       Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82          Entered 09/21/20 21:23:43                     Page 50 of 59
 Debtor        Las Vegas Monorail Company                                                                  Case number (if known) 20-14451-nmc




8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Garman Turner Gordon LLP
                7251 Amigo Street, Suite 210
                Las Vegas, NV 89119                                                                                            08/10/2020             $50,000.00

                Email or website address
                https://gtg.legal/

                Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82         Entered 09/21/20 21:23:43                      Page 51 of 59
 Debtor        Las Vegas Monorail Company                                                                Case number (if known) 20-14451-nmc



                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address
       11.2.    Alvarez & Marsal North
                America, LLC
                2029 Centiry Park East
                Suite 2060
                Los Angeles, CA 90067                                                                                          09/03/2020        $150,000.00

                Email or website address
                https://www.alvarezandmarsal.com

                Who made the payment, if not debtor?




       11.3.    Garman Turner Gordon LLP
                7251 Amigo Street, Suite 210
                Las Vegas, NV 89119                                                                                            08/20/2020          $25,000.00

                Email or website address
                https://gtg.legal/

                Who made the payment, if not debtor?




       11.4.    Garman Turner Gordon LLP
                7251 Amigo Street, Suite 210
                Las Vegas, NV 89119                                                                                            09/03/2020        $350,000.00

                Email or website address
                https://gtg.legal/

                Who made the payment, if not debtor?




       11.5.    Alvarez & Marsal North
                America, LLC
                2029 Centiry Park East
                Suite 2060
                Los Angeles, CA 90067                                                                                          08/28/2020          $75,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers          Total amount or
                                                                                                                      were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 52 of 59
 Debtor      Las Vegas Monorail Company                                                                 Case number (if known) 20-14451-nmc




       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Las Vegas Monorail Company 401(k) Plan                                                     EIN: XX-XXXXXXX

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 53 of 59
 Debtor      Las Vegas Monorail Company                                                                 Case number (if known) 20-14451-nmc




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was             Last balance
                Address                                         account number            instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Assured Document Storage                                      Curtis L. Myles III                  Previous year's Accounts              No
       8050 S. Arville Street                                        Pete McCann                          Payable and Payroll files.            Yes
       Suite 105                                                     Chandy Som
       Las Vegas, NV 89139



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 54 of 59
 Debtor      Las Vegas Monorail Company                                                                 Case number (if known) 20-14451-nmc



       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       BDO LLP                                                                                                                    2015 - 2020
                    PO Box 677973
                    Dallas, TX 75267

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 55 of 59
 Debtor      Las Vegas Monorail Company                                                                 Case number (if known) 20-14451-nmc



       Name and address
       26d.1.       Preston Hollow Capital LLC
                    1717 Main Street, Suite 3900
                    Dallas, TX 75201

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Barrick Neill                                                                   January 4/5,
       .                                                                                    2020                     $1,641,382.54

                Name and address of the person who has possession of
                inventory records
                Barrick Neill
                3770 Howard Hughes Parkway, Suite 295
                Las Vegas, NV 89169


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Curtis L. Myles III                            3770 Howard Hughes Pkwy, Suite                      President and CEO                     0%
                                                      295
                                                      Las Vegas, NV 89169
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Pete McCann                                    3770 Howard Hughes Pkwy, Suite                      Chief Operating Officer               0%
                                                      295
                                                      Las Vegas, NV 89169
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ingrid Reisman                                 3770 Howard Hughes Pkwy, Suite                      Chief Marketing Officer               0%
                                                      295
                                                      Las Vegas, NV 89169
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Barrick Neill                                  3770 Howard Hughes Pkwy, Suite                      VP of Operations                      0%
                                                      295
                                                      Las Vegas, NV 89169
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Simeon Salzman                                 3770 Howard Hughes Pkwy, Suite                      Chief FInancial Officer               0%
                                                      295
                                                      Las Vegas, NV 89169


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 56 of 59
 Debtor      Las Vegas Monorail Company                                                                 Case number (if known) 20-14451-nmc



    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Curtis L. Myles III
       .    3770 Howard Hughes Pkwy,
               Suite 295                                                                                                                   2019 Annual
               Las Vegas, NV 89169                              $76,661.95                                               12/13/2019        Bonus

               Relationship to debtor
               President and CEO


       30.2 Pete McCann
       .    3770 Howard Hughes Pkwy,
               Suite 295                                                                                                                   2019 Annual
               Las Vegas, NV 89169                              $40,629.65                                               12/13/2019        Bonus

               Relationship to debtor
               Chief Operating Officer


       30.3 Barrick J. Neill
       .    8442 Canyon Sun Court                                                                                                          2019 Annual
               Las Vegas, NV 89166                              $31,859.09                                               12/13/2020        Bonus

               Relationship to debtor
               VP of Operations


       30.4 Ingrid Reisman
       .    10593 Garden Light Drive                                                                                                       2019 Annual
               Las Vegas, NV 89169                              $35,849.70                                               12/13/2019        Bonus

               Relationship to debtor
               Chief Marketing Officer


       30.5 Simeon Salzman
       .    12241 Nasino Ave.                                                                                                              2019 Annual
               Las Vegas, NV 89138                              $18,000                                                  12/13/2019        Bonus

               Relationship to debtor
               Chief Financial Officer


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82        Entered 09/21/20 21:23:43                       Page 57 of 59
 Debtor      Las Vegas Monorail Company                                                                 Case number (if known) 20-14451-nmc



    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 21, 2020

 /s/ Curtis L. Myles III                                                Curtis L. Myles III
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President and CEO of Las Vegas Monorail
                                            Company

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82      Entered 09/21/20 21:23:43                       Page 58 of 59

                                                               United States Bankruptcy Court
                                                                          District of Nevada
 In re      Las Vegas Monorail Company                                                                                Case No.       20-14451-nmc
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the President and CEO of Las Vegas Monorail Company of the corporation named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date September 21, 2020                                                     Signature /s/ Curtis L. Myles III
                                                                                            Curtis L. Myles III

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 20-14451-nmc                         Doc 82   Entered 09/21/20 21:23:43         Page 59 of 59

 Name, Address, Telephone No. & I.D. No.
 Gerald M. Gordon 0229
 7251 Amigo Street, Suite 210
 Las Vegas, NV 89119
 725-777-3000
 0229 NV

                     UNITED STATES BANKRUPTCY COURT
                                           District of Nevada


 In Re
 Las Vegas Monorail Company
                                                                                            BANKRUPTCY NO. 20-14451-nmc
                                                                                            CHAPTER NO. 11
                                                                              Debtor(s)


                                                DECLARATION RE: ELECTRONIC FILING OF PETITION
                                                 SCHEDULES, STATEMENTS AND PLAN (if applicable)
PART I - DECLARATION OF PETITIONER
         I [We] Curtis L. Myles III and                        , the undersigned debtor(s) hereby declare under penalty of
perjury that the information I have given my attorney and the information provided in the electronically filed petition,
statements, schedules, amendments and plan (if applicable) as indicated above is true and correct. I consent to my
attorney filing my petition, this declaration, statements, schedules and plan (if applicable) as indicated above to the United
States Bankruptcy Court. I understand that this DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk
once all schedules have been filed electronically but, in no event, no later than 15 days following the date the petition was
electronically filed. I understand that failure to file the signed original of this DECLARATION will cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a)(3) without further notice.
                  If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under
                   chapter 7 or 13. I am aware that I may proceed under chapter 7, 11, 12, or 13 of 11 United States Code,
                   understand the relief available under each such chapter, and choose to proceed under chapter 7 or 13. I
                   request relief in accordance with the chapter specified in this petition.
                  [If petitioner is a corporation or partnership] I declare under penalty of perjury that the information
                   provided in this petition is true and correct, and that I have been authorized to file this petition on behalf of
                   the debtor. The debtor requests relief in accordance with the chapter specified in this petition.
Dated:        September 21, 2020
                                      Signed:         /s/ Curtis L. Myles III
                                                      Curtis L. Myles III/President and CEO of Las
                                                      Vegas Monorail Company
                                                            (Applicant)
PART II - DECLARATION OF ATTORNEY
        I, the attorney for the petitioner named in the foregoing petition, declare that, I have informed the petitioner that
[he or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each such chapter.
Dated:        September 21, 2020

                                      Signed:         /s/ Gerald M. Gordon
                                                      Gerald M. Gordon 0229
                                                         Attorney for Debtor(s)




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
